Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on August 05, 2021. Claims 10-13, 15-22, 24-27 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13, 15-16, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. US2017/0301237 (“MacNeille”) in view of Iagnemma et al. US2018/0113457 (“Iagnemma”).

Regarding claim(s) 10, 19. MacNeille discloses a method for operating a motor vehicle, the method comprising: 
exchanging driving information with at least one other motor vehicle para. 15, e.g. Vehicle-to-vehicle ( V2V) and vehicle-to-infrastructure ( V2I) communication technology facilitate vehicles and nodes attached to infrastructure (e.g., traffic signals, tunnels, bridges, etc.) to exchange information):
determining a stopping point for the motor vehicle using a sensor device of the motor vehicle and as a function of the driving information (para. 18, e.g. The stop zone 116 is an area in which, if the crossing vehicle 102 is within the area when the traffic signal 110 changes from green to yellow, the crossing vehicle 102 should not proceed through intersection 100. For example, if the crossing vehicle 102 in the stop zone 116 were to proceed through the intersection 100), 
wherein stopping operations of the motor vehicle and the at least one other motor vehicle are 
determining a need to stop at the stopping zone; in response to determining that the need to stop is present, causing the motor vehicle to stop at the stopping zone (see at least, Fig. 4, Steps 402-414); 
in response to determining that the need to stop is absent, carrying out, using a control device of the motor vehicle, a movement of the motor vehicle or issuing a message characterizing the absence of the need to stop to a driver of the motor vehicle (See at least Fig. 4, step 410 and step 420 ); and 
MacNeille does not explicitly disclose coordinated with one another by way of the exchanging driving information between the motor vehicle and the at least one other motor vehicle; receiving, from a driver and using voice control or gesture control, setting information relating to the stopping point: adjusting the stopping point for the motor vehicle based on the setting information.
Iagnemma teaches another vehicle system and method additionally coordinated with one another by way of the exchanging driving information between the motor vehicle and the at least one other motor vehicle (para. 22, para. 129, e.g. The availability layer can be updated using information received from other AVs (either directly or through a central cloud server). Therefore, as part of an interconnected fleet of AVs or manually driven vehicles that are equipped with V2V (vehicle-to-vehicle) communication capabilities, the AV might have foreknowledge of which stopping places are available without the AV actually having seen them); receiving, from a driver and using voice control or gesture control, setting information relating to the stopping point, adjusting the stopping point for the motor vehicle based on the setting information. (Para. 139-para. 140, e.g. the user input may be optional, in that the AV system may automatically choose a stopping place if the user does not make a choice within a specified amount of time. When the AV system chooses a stopping place automatically, the selected stopping place may be communicated to the passenger,) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of MacNeille by incorporating the applied teaching Iagnemma to improve the accuracy of stopping position for vehicles when approaching an intersection and reduce the risk of vehicle to vehicle collision.

	Regarding claim(s) 11, 20. MacNeille discloses maneuvering, using the control device, the motor vehicle to the stopping point in response to determining that the need to stop is present; and stopping the motor vehicle at the stopping point (see at least fig. 4, step 414). 

Regarding claim(s) 12, 21. MacNeille discloses receiving stopping information from a traffic infrastructure component; and determining the stopping point or the need to stop at the stopping point based on the stopping information (para. 15, e.g. Vehicle-to-vehicle ( V2V) and vehicle-to-infrastructure ( V2I) communication technology facilitate vehicles and nodes attached to infrastructure (e.g., traffic signals, tunnels, bridges, etc.) to exchange information.)

Regarding claim(s) 13, 22. MacNeille discloses determining a time and duration for the need to stop based on the stopping information; and outputting the time and the duration to the driver (para. 24,e g. The intersection assistor 128 provides a recommendation (e.g., via the infotainment head unit 304 of FIG. 3 below) on whether to proceed through the intersection 100 and/or provides an instruction (e.g., to an autonomous driving control) on whether to proceed through the intersection 100. The intersection assistor 128 bases the recommendation on (i) the location and speed of vehicles (e.g., the vehicles 106 and 108) on the far side 114 of the intersection 100, the braking distance of the vehicle (e.g. the vehicle 102), and (iii) the time until the traffic signal 110 changes from a green light to a yellow light. In some examples, the intersection assistor 128 also considers the acceleration and the range to the vehicles 106 and 108.)

Regarding claim(s) 15, 24. MacNeille in view of Iagnemma further teaches storing a position to be set as a function of the adjusted stopping point in a driver- specific manner (Iagnemma: para.139, fig. 13).

Regarding claim(s) 16, 25. MacNeille in view of Iagnemma further teaches determining at least two stopping points; depending on an input by the driver which characterizes a first of the at least two stopping points, maneuvering the motor vehicle to the first of the at least two stopping points using of the control device; and stopping at the first of the at least two stopping points in response to determining that the need to stop is present (Iagnemma: para. 139, A touch-based user interface 500can show the passenger a choice of, for example, three acceptable and feasible stopping places (A, B and C) 520 that are within the proximity region defined around the goal position 510. The user may select from one of the three stopping places by touching the appropriate stopping place. In some instances, the user may be able to select the desired stopping place using a voice command that references the stopping place name, for example, “Stop at A”. As mentioned before, the goal region may contain an infinite number of potential stopping places or a finite number which is still too large to present to the passenger.).

Claims 17-18 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Iagnemma further in view of Tedesco et al. US2017/0350360 (“Tedesco”).

Regarding claim(s) 17-18 and 26-27. MacNeille does not explicitly disclose opening a window using the control device in a stopped state of the motor vehicle at the stopping point and based on the stopping point and activating an energy-saving measure using the control device in a stopped state of the motor vehicle at the stopping point and based on the stopping point. 
Tedesco teaches another system and method for vehicle approaching an intersection. Specifically an energy-saving measure using the control device in a stopped state of the motor vehicle at the stopping point and based on the stopping point (para. 5, para. 13, e.g. provides a camera based start -stop system or feature that is operable to shut off the engine as the vehicle coasts towards a stopping area (such as at a stop sign or stop line or intersection or the like).)
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRUC M DO/Primary Examiner, Art Unit 3666